Citation Nr: 1641533	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 




INTRODUCTION

The Veteran had active duty service from October 1942 to December 1945 and from October 1961 to February 1963.  He died in November 1984.  The Appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran died in November 1984. 

2.  The immediate cause of death listed on the Veteran's death certificate was hepatic failure, metastatic adenocarcinoma, and adenocarcinoma of the transverse colon.  The death certificate also lists pulmonary sarcoidosis as contributing to his death.

3.  At the time of the Veteran's death, service connection was in effect for anal fistula, rated as noncompensable.

4.  The service-connected anal fistula disability did not substantially or materially contribute to the cause of the Veteran's death.

5.  Clear and unmistakable evidence demonstrates that the Veteran's sarcoidosis pre-existed service entrance, but was not permanently aggravated beyond a normal progression during service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.5, 3.102, 3.159, 3.301, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 
Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

With respect to the claim for service connection for cause of death, in the January 2012 notice letter sent prior to the initial denial of the claim, the RO advised the appellant of what the evidence must show to establish entitlement to dependency and indemnity compensation and described the types of information and evidence that the appellant needed to submit to substantiate the claim for service connection for the cause of the Veteran's death.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the appellant's behalf in support of the claim.  The RO further informed the appellant how VA determines the effective date once a claim for death benefits is granted.  The notice letter also fully complied with Hupp notice requirements.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

The record contains all available evidence pertinent to the appeal. VA has requested records identified throughout the claims process.  The record contains sufficient evidence to make a decision on the appeal.  Service treatment records and pertinent post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted and are associated with the record.  Also, a VA medical opinion based on review of the record was obtained in June 2012.  The examiner provided an opinion based on an accurate medical history.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and severity of the Veteran's disability when rendering the medical opinion.  The examiner provided an opinion supported by the medical evidence and with adequate rationale.  For these reasons, the Board finds that the VA opinion is adequate and no further medical opinion is needed. 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In view of the foregoing, the Board will proceed with appellate review.

Service Connection for Cause of Death Legal Criteria

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2014); 38 C.F.R. §§ 3.5 (a), 3.312 (2015).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312 (a). 

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312 (a). 

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. 
§§ 1110, 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312 (c)(1).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 
Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304 (b).  Pursuant to such presumption, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C. A . § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A pre-existing disease or injury is considered to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis for Service Connection for Cause of Death 

The appellant essentially contends that the Veteran was diagnosed with sarcoidosis in service, which ultimately contributed to his death.  

The Board must address several threshold questions before turning to her contentions.  First, the Board must consider whether the cause of death was service-connected.  If not, then the Board must consider whether the cause of death could have been service-connected.  If not, then the Board must consider whether the Veteran's actually service-connected disabilities caused or contributed to the Veteran's death.

The Veteran died in November 1984.   The immediate cause of death listed on the Veteran's death certificate was hepatic failure, metastatic adenocarcinoma, and adenocarcinoma of the transverse colon.  The death certificate also lists sarcoidosis, pulmonary, as contributing to death.

The Veteran was not service-connected for hepatic failure, metastatic adenocarcinoma, adenocarcinoma of the transverse colon, or pulmonary sarcoidosis during his lifetime.  The Veteran was only service-connected for anal fistula, rated as noncompensable.

The Board finds that service connection for the cause of the Veteran's death cannot be granted on the basis that his service-connected disability principally caused his death.  38 C.F.R. § 3.312.  The appellant has not made any such allegation in the years since the Veteran's death.  The evidence of record also does not suggest that the Veteran's service-connected disability (anal fistula) directly caused his death.  Further, the appellant does not contend, and the evidence does not otherwise suggest, that the Veteran's service-connected anal fistula disability contributed to the Veteran's death.

In light of the foregoing, the Board finds that the Veteran's service-connected anal fistula disability was not a principal or contributory cause of his death.  

The Board now turns to consider whether the causes of the Veteran's death could have been service-connected.  In this regard, the appellant contends that the Veteran was diagnosed with pulmonary sarcoidosis in service, and thus, should have been service-connected for sarcoidosis, which ultimately contributed to his death.  

In this case, and as noted in the Introduction section above, the Veteran had two periods of active duty service, i.e., from October 1942 to December 1945 and from October 1961 to February 1963.  At his service entrance examination during his first period or active duty service, a scar of the right cheek was noted at induction.  Service treatment records from October 1942 to December 1945 reveal that the Veteran underwent an excision of an anal fistula in April 1944.  At his service separation examination in 1945, he gave a history of a hemorrhoidectomy; however, no other abnormalities were noted, to include sarcoidosis.

Upon entry into his second period of active duty service in October 1961, the laceration of the right cheek was again noted at his examination; however, a pulmonary disorder was not noted.  Approximately 12 days after entry into his second period of active duty service, he was admitted to the hospital for treatment for suspected possible pulmonary sarcoidosis and possible chronic granulomatous lesions of unknown etiology.  His admission was on the basis of an evaluation of an abnormal chest x-ray obtained routinely.  Recorded clinical history at that time indicated that he had noted a mild, somewhat-productive cough early in the mornings over the previous several years.  He was then transferred to a hospital where a diagnosis of sarcoidosis of the lungs was established.  He was returned to duty in February 1962, but reentered the hospital in July 1962 for treatment of his sarcoidosis.  His hospitalization continued until his separation from active service on the basis of his sarcoidosis.

A medical opinion was obtained in June 2012 (in Virtual VA) to assist in determining the etiology of the Veteran's sarcoidosis.  The examiner reviewed the claims filed and opined that the onset of the sarcoidosis was less likely as not within his time of service.  In support of this opinion, the examiner indicated that pulmonary sarcoid is a CD4+ T cell alveolitis, followed by the development of noncaseating granulomata.  These were initial lesions within the pulmonary system.  The granulomas have a tightly packed central area composed of macrophages, epithelioid cells, and multinucleated giant cells surrounded by lymphocytes, monocytes, mast cells, and fibroblasts.  Due to the nature of the process, the examiner indicated that radiographic evidence is seen "months after the initial onset."  Therefore, the examiner opined that the onset of the Veteran's disease was "before his reentry into the service based on the dates listed."  

Although the examiner did not specifically opine that the Veteran's sarcoidosis clearly and unmistakably pre-existed service entrance, the Board finds that the examiner's rationale adequately addresses the issue.  In other words, the examiner indicated that due to the nature of the process of pulmonary sarcoid, radiographic evidence is seen "months after the initial onset."   Therefore, the examiner concluded that "the onset of this disease was before his reentry into the service."  In other words, the onset of the Veteran's disease was a medial determination based on the process and nature of the disease. 

Upon review of all the evidence of record, the Board finds that the examiner's opinion (based on medical determinations) provides clear and unmistakable evidence that the Veteran's sarcoidosis pre-existed service entrance.

The Board further finds that clear and unmistakable evidence demonstrates that the Veteran's pre-existing sarcoidosis did not permanently increase in severity during service, that is, it was not "aggravated" by service.  

On the question of aggravation, the Board finds that service treatment records do not reveal any evidence that the Veteran sustained any aggravation of the pre-existing sarcoidosis.  Further, the June 2012 VA examiner indicated that pulmonary sarcoidosis was a condition of an abnormal immune response.  In the Veteran's case, the onset of the disease was prior to service.  There was no evidence in service treatment records or in the claims file that there were any exposures or factors that would have accelerated the condition beyond the natural progression of the disease.  In fact, the examiner noted that, upon review of service treatment records, the care, work up, and treatment the Veteran received was quite appropriate and it was likely that the in-service care "actually improved" the long term prognosis and treatment of the disease.  

Accordingly, and based on all the evidence of record, lay and medical, the Board finds that the Veteran's sarcoidosis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.  The Board is aware of the burden on VA to demonstrate, by clear and unmistakable evidence, that the pre-existing disability was not aggravated by service, and the Board has applied this legal standard in this case.  The evidence in this case meets this high standard.  As the standard is clear and unmistakable evidence on VA to rebut the presumption of soundness and aggravation, a burden which has been met for the reasons explained, the rule of resolving reasonable doubt in the Veteran's favor is not applicable in this case.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304 (b), 3.306.

For these reasons, the Board concludes that the Veteran's pulmonary sarcoidosis is not a disability for which service connection could have been granted.  Thus, service connection for the cause of the Veteran's death cannot be granted directly for this disability.  38 C.F.R. § 3.312.

In sum, the Veteran's service-connected disability was not a principal or contributory cause of his death, and the Veteran's pulmonary sarcoidosis was not a disability for which service connection could have been granted.  


ORDER

Service connection for the cause of the Veteran's death is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


